EXHIBIT 10.1

[image00058.jpg]
Sent Via Email: tom.caneris@yahoo.com
August 5, 2019
Mr. Thomas A. Caneris


Re: Employment Offer
Dear Tom:
We are very pleased to extend to you an offer of employment with LSI Industries
as Senior Vice President, Human Resources and General Counsel.  The position
will report to me in my role as President and Chief Executive Officer.  The
following is a summary description of the compensation, health and welfare
benefits, and other Company plans and programs offered in connection with your
employment.
1.
Base Salary; Start Date.  The annual base salary for this position is $345,000. 
Any adjustment to base salary is subject to approval by the Compensation
Committee of the Board of Directors. We anticipate that your first day of
employment with the Company will be August 5, 2019.

2.
Short Term Incentive Compensation. The position will be eligible to participate
in the Company's Short Term Incentive Plan commencing with the Company's 2020
fiscal year (July 1, 2019 through June 30, 2020) at the "B5A Named Executive
Officer" level. The FY20 STIP metrics and related performance objectives, and
the determination of FY20 STIP incentive payouts, will be subject in all
respects to the review and approval of the Compensation Committee and to the
terms and conditions of the FY20 STIP document which will govern all matters
associated with the FY20 STIP.

The following summary is provided to help familiarize you with the current
structure of the STIP. The  FY19 STIP (July 1, 2018 through June 30, 2019) was
approved by the Compensation Committee and provides for the payment of a cash
incentive, subject to the achievement of the FY19 STIP performance objectives.
The FY19 STIP metrics, performance objectives and the potential bonus percentage
opportunity of each executive officer were reviewed and approved by the
Compensation Committee. The FY19 STIP is based on corporate performance as
measured by the achievement of two corporate metrics, net sales and operating
income. The net sales and operating income performance objectives are each
weighted at 50%. These metrics and their respective weightings have been
employed in the STIP since FY18.

--------------------------------------------------------------------------------





The Board of Directors approves the Company's annual operating plan and, in
general, the operating plan net sales and operating income objectives have been
used in setting STIP targets. However, the Compensation Committee considers a
wide range of factors and exercises its discretion in setting STIP thresholds,
targets, and payout percentages, in order to balance executive officer interests
and shareholder interests. Assuming the FY20 STIP maintains the same structure
as the FY19 STIP: (i) at the threshold level of performance, it is anticipated
that your FY20 STIP bonus opportunity will be 25% of base salary; (ii) at the
target level of performance, it is anticipated that the bonus opportunity will
be 50% of base salary; and (iii) at the maximum level of performance, it is
anticipated that the bonus opportunity will be 100% of base salary.
3.
Long-Term Incentive Compensation. The Board of Directors approves the Company's
Long Term Incentive Plans. Your position is eligible to participate in the LTIP,
subject to review and approval of the Compensation Committee. Your participation
in the LTIP will commence with FY20 LTIP awards made in or about August 2019,
subject to the discretion of the Board of Directors. At that time, you will have
the opportunity to receive equity-based awards to be issued under the Company's
Amended and Restated 2012 Stock Incentive Plan (or any successor plan), pursuant
to and in accordance with the terms of the LTIP document which governs all
matters associated with the LTIP. In connection with this offer of employment
and as an inducement to your agreement to join the Company, the Board of
Directors has approved an inducement award of stock options for the purchase of
shares of the Company's common stock on the terms and conditions as set forth in
Exhibit A to this letter.

4.
Signing Bonus: Relocation Expense: Temporary Housing Expense. In connection with
this offer of employment, the Company will pay a lump sum of $50,000 to you as a
signing bonus (the "Signing Bonus"). In addition, in connection with this offer
of employment, the Company will pay a lump sum of $50,000 to you for purposes of
covering all out-of-pocket expenses incurred in connection with your relocation
to the Cincinnati area, including, without limitation, expenses for temporary
housing (the "Relocation Amount"). The position is based at the Company's
Cincinnati headquarters and it is expected that you will perform the duties of
the position at our Cincinnati offices. The Signing Bonus and the Relocation
Amount will be paid to you within thirty (30) days after the first day of your
employment with the Company. In the event that the Signing Bonus and the
Relocation Amount are taxable as income under applicable federal, state or local
law, the Company will not "gross-up" such payments and you shall be solely
responsible for any such tax. If you voluntarily terminate your employment
before August 5, 2020, or if the Company terminates your employment for cause
before August 5, 2020, then you will be obligated to repay the Signing Bonus and
the Relocation Amount not later than thirty (30) days after the date of such
termination of employment. If you voluntarily terminate your employment after
August 5, 2020 and prior to August 5, 2021, or if the Company terminates your
employment for cause after August 5, 2020 and before August 5, 2021, then you
will be obligated to repay the Signing Bonus and Relocation Amount on a basis
pro-rated from August 5, 2019 not later than thirty (30) days after the date of
such termination of employment.

5.
LSI 401(K) Savings Plan. Employees may contribute up to 75% of salary, subject
to all applicable IRS annual limits, in accordance with the terms of the
Company's 401(K) Plan. The Company currently provides a 50% matching
contribution on the first 5% contributed by an employee. A summary description
of the Plan will be provided.

6.
LSI Non-Qualified Deferred Compensation Plan. You will be eligible to
participate in the LSI Deferred Compensation Plan which permits the deferral of
salary and / or incentive compensation in accordance with the terms of the Plan.
A summary description of the Plan will be provided.

7.
Paid time off. You will be eligible for four weeks of paid time off per fiscal
year.

8.
Holidays. The Company has ten paid designated holidays per calendar year, which
includes one floating personal holiday.

9.
The LSI Health Benefits Plan. LSI currently offers a preferred provider network
health plan with three plan choices (High PRO, Low PRO and HDHP) from which to
select. A summary of the Company's health benefits plan will be provided.

10.
The LSI Dental and Vision Plans. LSI currently offers a dental plan with two
plan choices (High PPO, Low PPO) from which to select, including preventative
care benefits, as well as a vision care plan, for all covered family members.

11.
Prescription Drug Card. Employee prescription co-payments are based upon the
Health Benefits Plan choice selected.

12.
Flexible Spending Accounts. You may elect to establish Health Care and Dependent
Care Flexible Spending Accounts under the PPO option health plan choices, or to
establish a Health Savings Account under the HDHP option choice.

13.
Disability Insurance. The Company covers the cost of both short-term and
long-term disability insurance coverage.

14.
Accidental Death and Dismemberment Insurance. LSI covers the cost of accidental
death and dismemberment insurance coverage.

15.
Basic Life Insurance. The Company covers the cost of basic term life insurance
coverage up to a maximum specified benefit level.

16.
Dependent Life Insurance. LSI covers the cost of dependent life insurance, under
which your spouse is covered for $10,000 and your dependent children (6 months
to 19 years) are covered for $5,000 each.

17.
Optional Insurance. You may also secure additional insurance coverage at your
option and cost for term life, accidental injury and critical illness.

A copy of our Restrictive Covenant Agreement will be provided for your review.
The Restrictive Covenant Agreement covers matters related to confidentiality,
non-competition and non-solicitation. This offer of employment is subject to
your execution and delivery of the Restrictive Covenant Agreement on your first
day of employment by the Company. We will also work through the details of the
public announcement, press release, SEC filings and other matters associated
with the start of your employment with the Company. This offer is also
contingent upon successful completion of a background check.


We're very pleased to make this proposal for you to assume this important role
for the Company. If you have any questions, please contact me at 513-372-3600 or
860-830-0672.
Sincerely,
/s/ James A. Clark

James A. Clark
President and Chief Executive Officer, LSI Industries Inc.




Please sign below to confirm that you are accepting this offer of employment and
agree to the terms of employment set forth above. Your signature also confirms
that your employment and duties with LSI Industries will not violate any
contractual or other legal obligation with any prior employer. You further
confirm that you have not misappropriated and will not use any prior employer's
proprietary information or trade secrets in connection with your LSI Industries
employment.





 /s/ Thomas A. Caneris

Thomas A. Caneris

Date: August 5, 2019

--------------------------------------------------------------------------------



Exhibit A
Stock Option Inducement Award Summary
The Company will award at the close of business on your first day of employment
with the Company a nonqualified stock option, which will be intended to qualify
as an "inducement grant" under NASDAQ Listing Rule 5635(c)(4) and which will not
be granted pursuant to the Company's 2012 Stock Incentive Plan. The stock option
award will grant the right to purchase 100,000 shares of the Company's common
stock at a per share exercise price equal to the fair market value of the
Company's common stock as of the date of grant (i.e., the closing price per
share on the NASDAQ Global Select Market on your first day of employment). The
stock option will have a term of ten (10) years and shall vest only if you are
employed by the Company for a period of three (3) years following the date of
grant.





